Citation Nr: 0809571	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left L5 
radiculopathy, claimed secondary to a back disorder.

2.  Entitlement to service connection for memory loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back strain with 
L5-S1 spondylolisthesis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to service connection for bilateral 
wrist pain has been withdrawn, as indicated on the September 
2006 VA Form 9, and is no longer a part of this appeal.  The 
Board will therefore not discuss that issue.  

The claim of entitlement to service connection for left L5 
radiculopathy, claimed secondary to a back disorder; whether 
new and material evidence has been submitted to reopen a 
claim of service connection for a back disorder; and the 
reopened claim of service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have memory loss due to any 
event or incident of his period of active service. 

2.  In April 2002, the RO denied the veteran's claims of 
service connection for bilateral hearing loss and tinnitus; 
the veteran did not timely appeal that decision. 
 
3.  Evidence submitted since the April 2002 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss on the 
merits.  

4.  Competent lay evidence added to the record since the 
April 2002 RO decision raises a reasonable possibility of 
substantiating the claim of service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The veteran's claimed memory loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The April 2002 RO decision denying service connection for 
bilateral hearing loss is final; evidence received since that 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  New and material evidence has been submitted to reopen a 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b) (2007), VA must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued a June 2005 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Although the veteran in the present case did not receive 
notice in compliance with Dingess, any deficiencies of such 
notification would not be prejudicial, as this case involves 
only service connection claims.  With service connection 
cases, no disability rating or effective date is assigned 
when service connection is denied.  Also, in cases where 
service connection is granted, it is the responsibility of 
the agency of original jurisdiction to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

For reasons described in further detail below, a VA 
examination addressing memory loss has been found to not be 
"necessary" in this case pursuant to 38 U.S.C.A. 
§ 5103A(d).  No such examination is required for claims to 
reopen on the basis of new and material evidence, unless 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, the service medical records are negative 
for any memory loss during service or shortly after service.  
The first indication of memory loss comes from a March 2006 
treatment record.  The examiner noted that the veteran "was 
referred to [VA] for evaluating his memory loss which started 
a few years ago, per his wife and worsened after having a low 
back injury in July 2005...."  The veteran complained of 
forgetting names and needing to have questions repeated 
several times.  The veteran was diagnosed with mild dementia.  
The diagnosis of dementia/problems with memory loss was 
rendered more than 42 years after his separation from 
service.  Overall, there is no medical evidence indicating 
that this condition was either incurred in service or due to 
any in-service event.

The Board has reviewed all the medical records but finds no 
evidence suggesting that memory loss was manifested during 
service.  There is no medical opinion or any other competent 
medical evidence of record linking the veteran's memory loss 
to his period of service.  Rather, the March 2006 treatment 
record suggests the absence of such a causal relationship.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed memory loss disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's lay statements, including his September 2007 
hearing testimony, are not consistently indicative of 
continuity of memory loss since service, as the March 2006 VA 
treatment record indicates a lay report of a much more recent 
onset.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (holding the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
claim of service connection for memory loss, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2004.  Therefore, the current version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By a decision in April 2002, the RO denied the veteran's 
claim of service connection for bilateral hearing loss on the 
basis that the condition was not due to disease or injury 
that was incurred in or aggravated by service.  The RO also 
denied service connection for tinnitus as not related to 
service.  The veteran did not file an appeal of that decision 
following notification in May 2002, however.  Accordingly, 
the April 2002 rating decision is final under 38 U.S.C.A. § 
7105(c), and the all evidence received since that decision 
must be considered to determine whether new and material 
evidence has been submitted.
 
In September 2004, the veteran sought to reopen his claims of 
service connection for bilateral hearing loss and tinnitus. 
 
As explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claims, namely, whether such evidence 
suggests that the veteran's bilateral hearing loss and 
tinnitus were incurred in or aggravated in service. 
 
The evidence added to the record since the April 2002 rating 
decision consists of lay evidence and treatment records from 
the VA Medical Centers in Little Rock, Arkansas and Houston, 
Texas, dated from November 2003 through March 2006.  

As to bilateral hearing loss, the Board notes that recent VA 
treatment records show no evidence of treatment for a 
bilateral hearing loss that was noted to be of in-service 
onset.  While the above cited evidence may be considered 
"new" in that it was not of record at the time of the April 
2002 rating decision, it is not "material" because it does 
not show that the veteran's bilateral hearing loss was 
incurred in or aggravated in service.  In this regard, the 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim. 

With respect to the veteran's own statements on file in 
support of his claim regarding bilateral hearing loss, these 
are essentially reiterations of similar contentions raised in 
November 2001.  It is well-established that a layperson 
without medical training, such as the veteran, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108." 
 
Consequently, because there is no competent medical evidence 
that the veteran's bilateral hearing loss was incurred in or 
aggravated in service, the new evidence does not relate to an 
unestablished fact that was the basis for the prior denial.  
The evidence which has been presented since April 2002 thus 
does not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for bilateral hearing loss is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claim of service connection for 
bilateral hearing loss is not reopened, and the benefit 
sought on appeal remains denied.

The situation with tinnitus is different.  The Court has 
determined that, for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the veteran's lay contentions, notably from his 
September 2007 hearing, represent competent evidence in 
support of his claim - and thus new and material evidence 
that raises a reasonable possibility of substantiating the 
claim.  For this reason, the claim is reopened.  For reasons 
described below, however, further evidentiary development is 
needed prior to a final disposition of this claim.


ORDER

Entitlement to service connection for memory loss is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss; the appeal is denied as to that issue.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for tinnitus; to that 
extent only, the appeal is granted as to this claim. 


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims, and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 19.9.

With regard to the claim of service connection for left L5 
radiculopathy, claimed secondary to a back disorder, the 
Board notes that the veteran alleges to have received 
treatment within one year after separation of service, as 
indicated in the December 2007 hearing transcript on page 5.  
Given that these records are potentially relevant to the 
claim on appeal, the Board is of the opinion that efforts to 
obtain those records are required.

The veteran also seeks to reopen a claim of service 
connection for a back disorder.  As the claim of service 
connection for left L5 radiculopathy, claimed secondary to a 
back disorder, could affect his back disorder claim, the 
Board finds that the claims are inextricably intertwined and 
that a Board decision at this time would be premature.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

The Board observes that the Court has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 
supra.  Here, the veteran was diagnosed with tinnitus, as 
indicated in a January 2006 VA treatment record.  The Board 
finds that a VA examination addressing the etiology of this 
claimed disorder is "necessary" pursuant to 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the veteran should be 
requested to provide detail for all 
immediate post-service treatment for a 
back disorder and left radiculopathy.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of reported relevant medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The veteran should be afforded a VA 
audiological examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
tinnitus.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the tinnitus, if  
present, is etiologically related to the 
veteran's period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims should 
be reajudicated.  If the determination of 
one or more of the claims remain adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 


be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


